UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 12-8005


MICHAEL J. KANODE, SR.,

                     Plaintiff – Appellant,

          v.

DEREK C. SWOPE, Judge; SCOTT ASH, Assistant Prosecuting
Attorney; MIKE L. GILLS, Detective; MERCER COUNTY SHERIFF'S
DEPARTMENT; MICHAEL P. COOKE; MCGINNIS E. HATFIELD, JR.;
ANTHONY BISAHA, Family Court Judge; SHERRY KANODE; WEST
VIRGINIA DEPARTMENT OF HEALTH AND HUMAN RESOURCES, and
Child Protection Services; STATE OF WEST VIRGINIA; SOUTHERN
HIGHLANDS COMMUNITY HEALTH CENTER, INC.; SERGEANT MALISSA
CLEMONS; KRISTA ELLISON; SERGEANT JOSE CENTENO; DEPUTY J.
D. ELLISON; TIMOTHY BOGGESS, 120 Scott Street, Suite 200
Princeton, WV 24740   Prosecutor; DEBORAH GARTON, 120 Scott
Street, Suite 200 Princeton, WV 24740; NISSA KAHLE, Mercer
County Prosecutor's Office 120 Scott Street Princeton, WV
24740; DANNY RAY WILLS, Mercer County Sheriff's Dept. 1501
W. Main Street Princeton, WV 24740 Former Sheriff; TONIA
HODGES, Mercer County Department of Health and Human
Resources   200 Davis Street    Princeton, WV 24740; MARSHA
EDWARDS, Mercer County Department of Health and Human
Resources   200 Davis Street     Princeton, WV 24740; ROBB
MOTT, 200 12th Street Princeton, WV 24740 Commissioner of
Southern Highlands Mental Health Community Center,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge.    (1:09-cv-01530; 1:10-cv-00407; 1:12-cv-06068;
1:12-cv-00157; 1:11-cv-00994)
Submitted:   January 17, 2013           Decided: January 23, 2013


Before GREGORY, SHEDD, KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Kanode, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael J. Kanode, Sr., seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation and

dismissing    Kanode’s    42    U.S.C.       § 1983    (2006)       complaints     and

related petition for writ of mandamus.                     We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on    September   28,   2012.    The     notice       of   appeal    was   filed    on

November 9, 2012. *     Because Kanode failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         3
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              4